DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The claim listing of 4/15/21 has been entered; no amendments are indicated. Claims 30-45 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 30-41, in the reply filed on 4/15/21 is acknowledged. 
Claims 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 30-41 are under consideration.

Claim Objections
Claims 35 and 40 are objected to because of the following informalities:
In claim 35, line 4, the recitation of "mg/dL," should be "mg/dL;"
In claim 35, line 6, the recitation of "mg/dL;" should be "mg/dL," because the following wherein clause is part of element (iv). 
In claim 40, line 4, the recitation of "mg/dL," should be "mg/dL;"
In claim 40, line 6, the recitation of "mg/dL;" should be "mg/dL," because the following wherein clause is part of element (iv).
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36, part (b), is directed to "a dose of 300 mg every four weeks", but parent claim 30 is limited to a dose of 75 or 150 mg every two weeks; thus, claim 36 is indefinite because it recites a dose outside the scope of the parent claim.
Claim 41, parts (a) and (c), are each directed to "a dose of 150 mg every two weeks", but parent claim 37 is limited to a dose of 300 mg every four weeks; thus, claim 41 is indefinite because it recites doses outside the scope of the parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-

Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,561,155, issued 2/7/17 (cited on the 8/5/19 IDS), and which shares the same three inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claim priority as a continuation to application 15/389,130, which is turn claim priority as a divisional to application 13/982,373, from which the '155 patent issued.
Instant independent claims 30 and 37 encompass a method for treating primary hyperlipidemia comprising administering to a subject in need thereof a pharmaceutical composition comprising a fixed dose of 75 mg or 150 mg (claim 30) or 300 mg (claim 37) of an anti-PCSK9 antibody comprising the HCVR/LCVR pair of SEQ ID NO: 90/92, together with a pharmaceutically acceptable carrier, and wherein the composition is administered subcutaneously once every two weeks in a 1 ml injection solution.
The claims of the '155 patent encompass this same method. Claim 1 of '155 encompasses a method for treating a disease in which PCSK9 causes an impact, comprising administering to a subject in need thereof a fixed dose of 75, 150 or 300 mg of an anti-PCSK9 antibody comprising specific CDR sequences found in SEQ ID NO: 90/92 (as evidenced by dependent claim 2, which recites these sequences) together with a pharmaceutically acceptable carrier, and wherein the composition is administered about every two or four weeks. The disease encompasses primary hypercholesterolemia, which is a type of hyperlipidemia, as evidenced by dependent claim. The route of administration encompasses subcutaneous, as evidenced by dependent claim 20. The volume of administration encompasses 1 mL, as evidenced by the recitation of such in claims 23-25. As such, the methods of the claims 1-25 of '155 anticipate instant claim 1.
Instant dependent claims 31-36 and 38-41 correspond to the claims of '155 in the following manner. Claims 31 and 32 further limit the method to each of the alternative dosages, 75 mg or 150 mg, which correspond to claims 5 and 6 of '155. Claims 33 and 

Claims 30-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent 9,682,013, issued 6/20/17 (cited on the 8/5/19 IDS), and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the '013 patent are directed to a product that is the same product used in the method of treatment of the instant claims; specifically, a composition comprising a fixed dose of 75 mg, 150 mg or 300 mg of an antibody that specifically binds human PCSK9 protein and a pharmaceutically acceptable carrier, wherein the antibody comprises three heavy chain CDRs of SEQ ID NO: 76, 78 and 80 and three light chain CDRs of SEQ ID NO: 84, 86 and 88, which are the CDRs contained in SEQ ID NO: 90 and 92, as evidenced by dependent claim 2 of '013. The claims of the '013 patent further recite that the composition is in the form of a 1 ml injection solution; e.g. claims 13-15. Furthermore, the '013 patent discloses the same utility for this product as claimed in the instant claims. See the specification, for example at col 20, lines 22-44, where disease of the invention to be treated include primary hypercholesterolemia, which is a form of hyperlipidemia, as recited in instant claim 1, and further teaches treatment of heFH as recited in instant dependent claims 33 and 38, and further teaches that the injectable preparations may be administered subcutaneously (e.g., col 25, line 57). See also the specification at col 5, lines 35-51, which teaches treatment of the same subjects as recited in dependent claims 35 and 40. See also claim 12, which presents the same results of administration (e.g., reduction of LDL-C) when the compositions are administered every two or four weeks, as recited in instant claims 36 and 41. Dependent claim 10 of '013 further recites the same forms of containers as recited in dependent claims 34 and 39.

The '013 patent presents a claim to a product, and the claims and disclosure present a written description of a utility of that product (i.e., for treatment), and the instant application claims the same utility as a method of using the product (i.e., for treatment). Thus, the claims of the two applications are not patentably distinct. 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646